       Case 2:14-cv-00037-DWM Document 287 Filed 11/04/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION


 APEX ABRASIVES,INC.,                                 CV 14-37-BU-DWM

                       Plaintiff,

         vs.                                                    ORDER

 WGI HEAVY MINERALS,INC.,and
 WGI HEAVY MINERALS,LLC,

                       Defendants.


      A status conference having been held on November 3,2020,and the parties

having updated their exhibits lists in preparation for trial,

      IT IS ORDERED that:

      (1)      The following additional will-offer exhibits are admitted without

objection: 2,3,28,84,85,86,87,118,128,507,508,513,546,554,and 556. (See

Docs. 284, 286.)

      (2)      If not previously addressed,the "Doe" defendants are DISMISSED

and the caption is amended to reflect the parties identified above.

      DATED this j_'r;.y of November,2020.



                                        Donald W. Molloy,District Judge
                                        United S       trict Court
                                                 �
